Citation Nr: 0320793	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  He died in August 1984.  The appellant is the 
widowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  A timely notice of disagreement was filed in 
December 2001, a statement of the case was issued in February 
2002, and a timely substantive appeal was submitted in May 
2002.


FINDINGS OF FACT

1.  The veteran was discharged from military service in 
October 1945.

2.  The appellant and the veteran were married on 
September [redacted]
, 1983.

3.  The veteran died on August [redacted]
, 1984.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purposes of VA dependency and 
indemnity compensation.  38 U.S.C.A. §§ 101, 103, 1304, 1318, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54(c), 
3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As noted above, the veteran served on active duty from 
October 1942 to October 1945.  The appellant divorced his 
former spouse in June 1976.  The appellant divorced her 
former spouse in July 1983.  The appellant married the 
veteran on September [redacted]
, 1983.

The veteran died on August [redacted]
, 1984; the cause of death 
listed on his death certificate is carcinoma of the lungs.  
The veteran's death was noted to be "natural."

In her December 2001 notice of disagreement, the appellant 
stated that she wished to appeal the denial of this claim 
because of the fact that she was married to the veteran for 
11 months and could not "avoid him dying before we were 
married for a year."  Written argument was submitted by the 
appellant's repersentative in June 2002.  In February 2003, 
the appellant requested that the videoconference hearing 
scheduled for March 2003 be cancelled.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

Review of the claims file reveals that in VA letters to the 
appellant dated March and December 2001, along with the 
February 2002 statement of the case, the appellant was 
furnished notice of the types of evidence necessary to 
substantiate her claim as well as the types of evidence VA 
would assist her in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant has been notified of 
the applicable laws and regulations that set forth the 
criteria for recognition as surviving spouse of the veteran 
for purposes of dependency and indemnity compensation 
(hereinafter sometimes referred to as "DIC" benefits).  The 
discussions in the rating decision and statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that all notice requirements of VCAA 
have been met.  

Further, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes all pertinent 
records.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the appellant with her claim.  When, as 
here, there is extensive factual development in this case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2002).  

III.  Analysis

The surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in 38 U.S.C.A. 
§ 1521(j) is entitled to receive VA death pension benefits.  
38 U.S.C.A. § 1541(a).  Dependency and indemnity compensation 
may be paid to a surviving spouse or veteran who died on or 
after January 1, 1957, who was married to a veteran: (1) 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease which 
caused the veteran's death was incurred or aggravated; (2) 
for 1 year or more; or (3) for any period of time if a child 
was born to the marriage or was born to them before the 
marriage.  38 C.F.R. § 3.54(c).

In this case, the veteran died well after the expiration of 
15 years after the termination of his period of service in 
which the injury or disease causing the death of the veteran 
was incurred.  No child was born of his marriage to the 
appellant, nor does the record show that there was a child 
born to the appellant and the veteran before their marriage.  
Consequently, the sole basis for entitlement would be finding 
that the appellant and the veteran had been married for 
1 year or more prior to the veteran's death under 38 C.F.R. 
§ 3.54.

As indicated previously, the record discloses the veteran and 
the appellant were married in September 1983 in the 
Commonwealth of Pennsylvania and the veteran died in August 
1984, approximately 11 months after the marriage began.  
Therefore, the appellant may not establish entitlement to DIC 
as the surviving spouse of the veteran based on the marriage 
in September 1983.

In this case, the Board is not impugning the validity of the 
marriage of September [redacted]
, 1983, between the veteran and the 
appellant.  The validity of the marriage has never been at 
issue.  Consequently, it is unnecessary to consider 
38 U.S.C.A. § 103(a) to find this marriage to be "deemed 
valid" for VA purposes.  The critical issue in this case is 
whether the VA may recognize a valid marriage of the 
appellant to the veteran prior to September 1983.  In this 
regard, marriage under 38 C.F.R. § 3.205(a)(6), may be found 
by VA in "jurisdiction where marriages other than by ceremony 
are recognized" with affidavits or certified statements of 
one or both parties to the marriage, if living, setting forth 
all the facts and circumstances concerning the alleged 
marriage, such as agreements between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residence, and whether children were born 
as a result of the relationship.

In this case, the appellant has never contended that the 
Board should recognize a common-law marriage between herself 
and the veteran prior to the September 1983 marriage.  The 
fact that the appellant was recently divorced in July 1983 
would not indicate that such a common-law marriage existed.  
Further, the appellant in her statement to the VA clearly 
reveals that the veteran and she were only married less than 
one year.  Thus, further action regarding this issue is not 
warranted.  The appellant has never contended that she was in 
a common-law marriage with the veteran prior to the marriage 
in September 1983.  Accordingly, the Board finds no basis to 
grant this claim.  The Board must find that the weight of the 
most probative evidence is against the claim and the benefit 
of the doubt doctrine is not for application.

In closing, the Board emphasizes that the result in this case 
is dictated by applicable laws and regulations by which the 
Board is bound.  38 U.S.C.A. § 7104 (c).


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

